Order filed December 7, 2021




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00427-CV
                                 ____________

   IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D.,
                     A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37155


                                      ORDER

      On November 18, 2021, this court instructed the trial court to conduct a
hearing in association with appellant’s failure to file a brief. Pursuant to this
court’s order, the trial court held a hearing on November 29 and December 2,
2021. A supplemental clerk’s record and supplemental reporter’s record have been
provided in association with that hearing.         The records reflect that Molly
Petersmeyer Bagshaw has now been appointed to represent appellant.

      Accordingly, the court orders appellant to file a brief with this court no later
than December 27, 2021. No further extensions of this deadline will be granted
absent extraordinary circumstances.

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.